DOWDELL, J.
The hill here was filed by the appellant, John H. Wallace, as trustee in bankruptcy of the estate of one Thornton, who had been adjudged a bankrupt, and for the purpose of recovering from the appellee, the proceeds of certain goods, wares and merchandise, which as alleged in the hill had been transferred to her by said Thornton in violation, of certain provisions of the bankrupt act, of 1898. A sworn answer was filed by the respondent, appellee here, in which the material allegations of the bill were denied. The cause was heard on the pleadings and proof upon a submission for final decree, and a decree was rendered denying complainant relief and dismissing the bill.
The real purpose of the hill as shown by the facts stated is not to recover from the appellee, the goods conveyed to her by Thornton, for tlmse goods so far as they remained in existence, bad already been seized and sold by the trustee, but it is sought to recover the. value of the goodsi conveyed by Thornton to appellees, and by-her convex'ted into money, or used, and not replaced in the *537store by other goods. Or in other words, the difference in.value between the goods alleged to have been conveyed by said Thornton to appellee, and the goods seized and sold by the trustee. The bill alleges that the goods conveyed were of the value iof $1,500, and that the appellee had sold and disposed of all of them except about $200 worth, and in another paragraph avers that she had sold about. $1,200 worth. It. is plain that no recovery could he had for the value of the goods seized and sold hv the* trustee. Tt was only for the difference in value between goods sold and conveyed by Thornton, and those seized and sold by the trustee that a recovery could possibly he had. And the burden of proof was on the complainant to show this alleged difference in value. The evidence shows that the goods sold by Thornton toappellee consisted of a small stock of family groceries, and that after the purchase, the appellee continued the business, and from time to time, as she sold the goods, she replenished the stock with purchases of fresh goods; and this continued until the trustee in bankruptcy, the appellant here, under an order of the bankrupt court, seized and took possession of the stock, which he after-wards sold. We have carefully considered all of the evidence, and it would serve no- purpose to attempt a rehearsal of it, or to make any detailed statement of the facts which it tends to establish, and our conclusion is, that the burden of proof, which rested on the complainant, has not been met. The evidence we think clearly affords a. just and reasonable inference that the goods seized were equal in Amine to the goods sold and conveyed by Thornton to appellee, and avc concur Avith the chancellor in the decree rendered. The view we have taken and the conclusion reached, renders is unnecessary to consider other questions raised on the record, calling for a construction of certain, sections of the bankrupt act relating to conAreyan.ees made by one Avho is afterwards adjudged a bankrupt.
The decree of the chancery court will he affirmed.